
	
		III
		112th CONGRESS
		2d Session
		S. RES. 571
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Begich (for himself
			 and Ms. Murkowski) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the Nunaka Valley Little
		  League Junior girls softball team on winning the 2012 Little League Junior
		  Softball World Series.
	
	
		Whereas the Nunaka Valley Little League Junior girls
			 softball team is comprised of young women who play softball in Anchorage,
			 Alaska;
		Whereas the Nunaka Valley Little League Junior softball
			 team compiled an extraordinary record of 7 wins and 1 loss on their way to
			 winning the State tournament;
		Whereas the Nunaka Valley Little League Junior softball
			 team went undefeated in 4 games in winning the West Regional Tournament in
			 Tucson, Arizona;
		Whereas in August, 2012, the Nunaka Valley Little League
			 Junior softball team represented the West Region at the Little League Junior
			 Softball World Series in Kirkland, Washington;
		Whereas Nunaka Valley Little League Junior softball team
			 manager Richard Hill led the Nunaka Valley Little League Junior softball team
			 to the Little League Junior Softball World Series for a third time in 4
			 years;
		Whereas on August 18, 2012, the Nunaka Valley Little
			 League Junior softball team defeated Victoria, British Columbia to win the 2012
			 Little League Junior Softball World Series;
		Whereas the Nunaka Valley Little League Junior softball
			 team won 5 games and lost just 1 en route to becoming 2012 Little League Junior
			 Softball World Series champions;
		Whereas over 2,000 teams and 30,000 players compete in
			 Little League Junior girls softball;
		Whereas the Nunaka Valley Little League Junior girls
			 softball team is the Little League Junior Softball World Series
			 champions;
		Whereas the teamwork and commitment of the entire Nunaka
			 Valley Little League Junior girls softball team and the encouragement of their
			 families has again led them to success;
		Whereas Little League softball and baseball has provided a
			 positive athletic experience and fostered teamwork and sportsmanship for
			 millions of children in the United States and around the world; and
		Whereas, Alaskans everywhere are proud of the Nunaka
			 Valley Little League Junior girls athletes: Jacynne Augafa, Leilani Blair,
			 Morgan Hill, Ashton Jessee, Alexis Joubert, Felila Manu, Taria Page, Hannah
			 Peterson, Teighlor Rardon, Sierra Rosenzweig, Lauren Syrup, and Nanea Tali on
			 their accomplishments in 2012: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates all
			 of the Nunaka Valley Little League Junior girls softball team, parents, and
			 coaching staff on a championship season; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the Nunaka Valley
			 Little League president, Greg Davis;
				(B)the Nunaka Valley
			 Junior Girls manager, Richard Hill; and
				(C)coaches Rick
			 Peterson and Sean Syrup.
				
